DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
Response to Arguments
Applicant’s amendments to the claims have overcome each 112 and 101 rejections previously set forth in the Non-Final Office Action mailed 02/22/2022.
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Guggilla).
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 9, 12-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Guggilla et al. (U.S. Pub. No. 2015/0331846 A1) and Allen et al. (U.S. Pub. No. 2018/0157990 A1, referred as ‘Allen I’), further in view of Allen et al. (U.S. Pub. No. 2013/0031089 A1, referred as ‘Allen Thomas’).
Regarding claim 1, Madhavan teaches a method for establishing an intelligent question answering repository, applied to a terminal device comprising a processor, comprising: 
obtaining structured data from a relational database including a title, a header and a table body, by the processor (the term ‘structure content’, on the other hand, is content that is displayed to emphasize relations among data attributes, examples of structure content includes lists, tables, and the like, col. 2, line 62-65; for each identified structure content set, the structure content process determine whether the query matches the structure content set based on terms of the query matching related attributes of the structured content set, the matching determination can be based on the received query matching a template that has been generated for a structured content set, or based on direct match of the received query to a structured content set, col. 3, line 7-14; the web page resource 300 also happens to be identified by the first search result, the web page resource 300 include unstructured content 302 and structured content in the form of table, the table includes column 310-320 and row 330-342,  column 310 corresponds to an airline attribute, and the remaining columns 312-320 correspond to various baggage fee attribute, each row 330-342 correspond to a particular airline, each cell value express the relation between the corresponding airline and corresponding baggage fee in terms of a price value, col.6, line 5-15, noted, as Fig. 3 illustrate the table title ‘Airline Baggage Fees’, the header attributes such as ‘Airline’ ‘First Bag’, ‘Second Bag’, etc. and the attribute value corresponding to attribute header are being interpreted as table body; noted, it is noted that one of the ordinary skill in the art would know that the action of logging the error would indicate the type of error using text or number specifying the error); 
determining two or more sorts of attribute information corresponding to table body from the header, each of the two or more sorts of attribute information corresponding to header contents of one or more columns, by the processor (for each identified structure content set, the structure content process determine whether the query matches the structure content set based on terms of the query matching related attributes of the structured content set, the matching determination can be based on the received query matching a template that has been generated for a structured content set, or based on direct match of the received query to a structured content set, col. 3, line 7-14; the web page resource 300 also happens to be identified by the first search result, the web page resource 300 include unstructured content 302 and structured content in the form of table, the table includes column 310-320 and row 330-342,  column 310 corresponds to an airline attribute, and the remaining columns 312-320 correspond to various baggage fee attribute, each row 330-342 correspond to a particular airline, each cell value express the relation between the corresponding airline and corresponding baggage fee in terms of a price value, col.6, line 5-15, noted, as Fig. 3 illustrate the header ‘Airline’ ‘First Bag’, ‘Second Bag’, etc. are interpreted as determining two or more sorts of attribute information from the header, each of the two or more sorts of attribute information corresponding to header contents of one or more columns).
Madhavan does not explicitly disclose: wherein when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information: and when header contents of only one column of data correspond to one attribute, directly taking the header contents of the one column .
Guggilla teaches: wherein when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information: and when header contents of only one column of data correspond to one attribute, directly taking the header contents of the one column (Fig. 2 illustrates the insurance table which includes the header content ‘insurance type’ of data corresponding to content of one column and ‘Accident benefit $’ header content summarize the benefit amount ‘minimum’ and ‘maximum’ of accident benefit, which read on determining two or more sorts of attribute information corresponding to the table body from the header, each of the two or more sorts of attribute information corresponding to header contents of one or more columns, by the processor,  wherein when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information; and when header contents of only one column of data correspond to one attribute, directly taking the header contents of the one column as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information: and when header contents of only one column of data correspond to one attribute, directly taking the header contents of the one column into answer facts from structured content of Madhavan.
Motivation to do so would be to include wherein when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information: and when header contents of only one column of data correspond to one attribute, directly taking the header contents of the one column to overcome issue with different tables may have various type of structural patterns and different type of content which may require a different type of narration for each table (Guggilla, paragraph [0003], line 8-11).
Madhavan as modify by Guggilla do not explicitly disclose: constructing one or more question and answer knowledge points by using the attribute information, each question and answer knowledge point including a question expression and an answer expression. 
Allen I teaches: constructing one or more question and answer knowledge points by using the attribute information, each question and answer knowledge point including a question expression and an answer expression (Fig. 4, paragraph [0053], paragraph [0060]-[0061], line 1-9, paragraph [0070]-[0083], generating Question Answer pairs by applying direct statement template with information contained in column 410 and row 412 labels, noted, the information contained in header of column 410 such as ‘Non-inflammatory Control (C)’ [Control group] is interpreted as attribute information; example of question expression as follow: ‘what is the mean age of subjects in the Control Group?’, example of answer expression as follow: ‘The mean Age of Subjects in the Control group is 11.5’).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include constructing one or more question and answer knowledge points by using the attribute information, each question and answer knowledge point including a question expression and an answer expression into answer facts from structured content of Madhavan.
Motivation to do so would be to include constructing one or more question and answer knowledge points by using the attribute information, each question and answer knowledge point including a question expression and an answer expression to overcome issue with a plethora of QA pairs that may not be significant interest to a user (Allen I, paragraph [0004], line 5-6).
Madhavan as modified by Guggilla, Allen I do not explicitly disclose:
the question expression including at least two attribute information of two or more sorts of attribute information.
Allen Thomas teaches the question expression including at least two attribute information of two or more sorts of attribute information (paragraph [0148], paragraph [0072], line 10-14, paragraph [0149]-[1051], the resolution search for searching starting with at least 2 search attributes, which read on as the question expression including at least two attribute information of two or more sorts of attribute information).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the question expression including at least two attribute information of two or more sorts of attribute information into answer facts from structured content of Madhavan.
Motivation to do so would be to include the question expression including at least two attribute information of two or more sorts of attribute information creating a search that returns better results (Allen Thomas, paragraph [0033], line 2-3).
Madhavan as modified by Allen I and Allen Thomas further teach: 
the answer expression including the title and the at least two attribute information, by the processor (Madhavan teaches the web page resource 300 also happens to be identified by the first search result, the web page resource 300 include unstructured content 302 and structured content in the form of table, the table includes column 310-320 and row 330-342,  column 310 corresponds to an airline attribute, and the remaining columns 312-320 correspond to various baggage fee attribute, each row 330-342 correspond to a particular airline, each cell value express the relation between the corresponding airline and corresponding baggage fee in terms of a price value, col.6, line 5-15, Fig. 3, noted, in Fig. 2 illustrates the answer box with title ‘Baggage Fees’ which is interpreted the title while ‘first bag’, ‘second bag’, etc. are interpreted as at least two attribute information while Allen Thomas teaches paragraph [0148], paragraph [0072], line 10-14, paragraph [0149]-[1051], the resolution search for searching starting with at least 2 search attributes for matching with record contain such information, thus it is an indication of a matched record [interpreted it as answer to the query] includes at least two matched attributes with the query attributes, therefore, the combination of Madhavan and Allen Thomas teach the answer expression including the title and the at least two attribute information, by the processor as claimed), wherein the title in the answer expression is used to search the structured data corresponding to the title and obtain an answer (Madhavan teaches the web page resource 300 also happens to be identified by the first search result, the web page resource 300 include unstructured content 302 and structured content in the form of table, the table includes column 310-320 and row 330-342,  column 310 corresponds to an airline attribute, and the remaining columns 312-320 correspond to various baggage fee attribute, each row 330-342 correspond to a particular airline, each cell value express the relation between the corresponding airline and corresponding baggage fee in terms of a price value, col.6, line 5-15, Fig. 3, noted, in Fig. 2 illustrates the answer box with title ‘Baggage Fees’ which is interpreted the title while ‘first bag’, ‘second bag’, etc. are interpreted as at least two attribute information; the title ‘baggage fee’ is used to search for the baggage fee for various airline (shown in Fig. 3) to obtain the values of the fees for baggage such as ‘first bag’, ‘second bag’, etc.); 
and storing the structured data, the question and answer knowledge points and the attribute information into a repository (Madhavan teaches a publisher website 104 includes one or more resources associated with a domain and hosted by one or more server in one or more locations, col. 3, line 34-36 the web page resource 300 also happens to be identified by the first search result, the web page resource 300 include unstructured content 302 and structured content in the form of table, the table includes column 310-320 and row 330-342,  column 310 corresponds to an airline attribute, and the remaining columns 312-320 correspond to various baggage fee attribute, each row 330-342 correspond to a particular airline, each cell value express the relation between the corresponding airline and corresponding baggage fee in terms of a price value, col.6, line 5-15 while Allen I teaches the scored QA pairs are then stored in a repository of QA pairs, paragraph [0067], line 1-2).
Regarding claim 2, Madhavan as modified by Guggilla, Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the structured data comprises a static two-dimensional table, the obtaining structured data including a title, a header and a table body comprises: obtaining a static two-dimensional table including a title, a header and a table body, the header being the first row of the static two-dimensional table, and the table body being rows other than the first row of the static two-dimensional table (Madhavan teaches for each identified structure content set, the structure content process determine whether the query matches the structure content set based on terms of the query matching related attributes of the structured content set, the matching determination can be based on the received query matching a template that has been generated for a structured content set, or based on direct match of the received query to a structured content set, col. 3, line 7-14; the web page resource 300 also happens to be identified by the first search result, the web page resource 300 include unstructured content 302 and structured content in the form of table, the table includes column 310-320 and row 330-342,  column 310 corresponds to an airline attribute, and the remaining columns 312-320 correspond to various baggage fee attribute, each row 330-342 correspond to a particular airline, each cell value express the relation between the corresponding airline and corresponding baggage fee in terms of a price value, col.6, line 5-15, noted, as Fig. 3 illustrate the header ‘Airline’ ‘First Bag’, ‘Second Bag’, etc. in the first row while the value attributes [table body] being rows other than the first row); and the storing the structured data, the question and answer knowledge points and the attribute information into a repository comprises: storing the static two-dimensional table, the question and answer knowledge points and the attribute information into a repository (Madhavan teaches a publisher website 104 includes one or more resources associated with a domain and hosted by one or more server in one or more locations, col. 3, line 34-36 the web page resource 300 also happens to be identified by the first search result, the web page resource 300 include unstructured content 302 and structured content in the form of table, the table includes column 310-320 and row 330-342,  column 310 corresponds to an airline attribute, and the remaining columns 312-320 correspond to various baggage fee attribute, each row 330-342 correspond to a particular airline, each cell value express the relation between the corresponding airline and corresponding baggage fee in terms of a price value, col.6, line 5-15 while Allen I teaches the scored QA pairs are then stored in a repository of QA pairs, paragraph [0067], line 1-2). 
Regarding claim 7, Madhavan as modified by Guggilla, Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the constructing one or more question and answer knowledge points according to the attribute information comprises: automatically constructing an initial knowledge point by using at least two sorts of the attribute information; and adjusting each initial knowledge point to obtain a question and answer knowledge point (Allen Thomas teaches paragraph [0148], paragraph [0072], line 10-14, paragraph [0114]-[0116], the resolution search for searching starting with at least 2 search attributes such as Name and Address for matching with record contained such information, which is interpreted as an initial knowledge point; paragraph [0144]-[0146], executing the resolution search with Name, Address, Phone for matching record contained such information, noted, the resolution search ‘Name, Address, Phone’ is an adjustment to the initial resolution search ‘Name, Address’).
Regarding claim 9, Madhavan as modified by Guggilla, Allen I and Allen Thomas teach an intelligent question answering method based on a repository, the repository being established by the method for establishing an intelligent question answering repository of claim 1 as explained above, the intelligent question answering method comprises: when receiving request information from a user, matching question and answer knowledge points in a repository according to the request information, by the processor (Madhavan teaches the user devices submit search queries to the search engine, the search queries in the form of a search request, col. 3, line 66-67 and col. 4, line 1; some queries are in the form of question, or in the form of an implicit question, col. 5, line 34-35; the search system process the selection logs and the query logs to determine navigational scores for each queries, a navigational score for a query is a measure of the query being navigational for a resource, col. 4, line 56-60; for a table, the template generator attempts to build one or more query templates that capture a patterns of queries for which table is likely to have quality fact answers, only queries that meet a minimum navigational score for the resource that includes the structured content are used to generate the templates for the structured content, these queries are queries which user have repeatedly clicked for that resource, and thus are indicative of both the quality of the resource and the responsiveness of the resource to the query, col. 6, line 56-65; for each query, the template generator determines whether the query includes a term that defines at least one value of an attribute, and a term that matches an attribute of structured content set, to illustrate, the query [Comfort baggage fees], which is a candidate query, has a value that matches ‘comfort’ value in column 310, which is for the attribute ‘Airline’, likewise, the query also matches ‘baggage fees’ in the title of the structured content, more generally, a term may match an attribute of a structured content set if it describes one (or more) of the attributes of the structured content set, or if it matches exactly an attribute name, such as a column name in a table, the template generator then generates a template by substituting variable data for the matching value term, thus, the template generator generate the template: [_column0_baggage_fees], col. 7, line 25-31, the structured content processor, for each identified structured content, determine whether the query matches the structured content set, they query may match a structure content set by a template match, or by a direct match, col. 8, line 57-61; the structured content processor determine whether the received query includes term that match the variable data and the invariable data, for example, the query [Fly Fast baggage Fees] includes terms that match the template [_column0_baggage fees], col. 9, line 3-7; the invariable data corresponds to an answer, for example, for the template [_column0_first_bag fees], the answer would be column 1, i.e., ‘the first bag’ column, thus, in some implementations, the template may also include an answer identifier that may identify one or more answer facts, e.g., [_column0_first bag fee]:_column1_ where the answer identifier ‘_column1_ specifies the column in the structured data in which the answer fact may be found, col. 8, line 4-13); obtaining corresponding structured data according to a title corresponding to matched question and answer knowledge points (Madhavan teaches the structured content processor, for each identified structured content, determine whether the query matches the structured content set, they query may match a structure content set by a template match, or by a direct match, col. 8, line 57-61; the structured content processor determine whether the received query includes term that match the variable data and the invariable data, for example, the query [Fly Fast baggage Fees] includes terms that match the template [_column0_baggage fees], col. 9, line 3-7; assume the several structured content sets are determine to match query, either by templates, direct matching, or both, the structured content processor selects one of the structured content sets for which the query is determined to match, col. 10, line 14-18); 
searching a corresponding answer in the structured data according to the request information, and generating a final answer according to a searched answer and a determined answer expression, by the processor (Madhavan teaches the structured content processor determine whether the received query includes term that match the variable data and the invariable data, for example, the query [Fly Fast baggage Fees] includes terms that match the template [_column0_baggage fees], col. 9, line 3-7; assume the several structured content sets are determine to match query, either by templates, direct matching, or both, the structured content processor selects one of the structured content sets for which the query is determined to match, col. 10, line 14-18; the answer generator generates, from the selected structured content set, a structured fact set from the related attributes that matched the term of the query, col. 10, line 26-28); 
and returning the final answer to the user, by the processor (Madhavan teaches the search system provides the structured fact set with search results that identify the resources determined to be responsive to the query as illustrate in Fig.2). 
Regarding claim 12, Madhavan as modified by Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 9, further teach wherein the obtaining corresponding structured data according to a title corresponding to matched question and answer knowledge points comprises: searching a corresponding static two-dimensional table or link information of a database corresponding to a corresponding dynamic database table according to the title (Madhavan teaches for each query, the template generator determines whether the query includes a term that defines at least one value of an attribute, and a term that matches an attribute of structured content set, to illustrate, the query [Comfort baggage fees], which is a candidate query, has a value that matches ‘comfort’ value in column 310, which is for the attribute ‘Airline’, likewise, the query also matches ‘baggage fees’ in the title of the structured content, more generally, a term may match an attribute of a structured content set if it describes one (or more) of the attributes of the structured content set, or if t matches exactly an attribute name, such as a column name in a table, the template generator then generates a template by substituting variable data for the matching value term, thus, the template generator generate the template: [_column0_baggage_fees], col. 7, line 25-31, the structured content processor, for each identified structured content, determine whether the query matches the structured content set, they query may match a structure content set by a template match, or by a direct match, col. 8, line 57-61; the structured content processor determine whether the received query includes term that match the variable data and the invariable data, for example, the query [Fly Fast baggage Fees] includes terms that match the template [_column0_baggage fees], col. 9, line 3-7; the invariable data corresponds to an answer, for example, for the template [_column0_first_bag fees], the answer would be column 1, i.e., ‘the first bag’ column, thus, in some implementations, the template may also include an answer identifier that may identify one or more answer facts, e.g., [_column0_first bag fee]:_column1_ where the answer identifier ‘_column1_ specifies the column in the structured data in which the answer fact may be found, col. 8, line 4-13; assume the several structured content sets are determine to match query, either by templates, direct matching, or both, the structured content processor selects one of the structured content sets for which the query is determined to match, col. 10, line 14-18); and obtaining a searched static two-dimensional table, or obtaining a corresponding dynamic database table according to the link information (Madhavan teaches assume the several structured content sets are determine to match query, either by templates, direct matching, or both, the structured content processor selects one of the structured content sets for which the query is determined to match, col. 10, line 14-18; the answer generator generates, from the selected structured content set, a structured fact set from the related attributes that matched the term of the query, col. 10, line 26-28). 
As per claim 13, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected; further noted, ‘processor’ and ‘memory’ are described in col. 12, line 32-58).
As per claim 14, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 2 and is similarly rejected.
As per claim 19, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 7 and is similarly rejected.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Guggilla et al. (U.S. Pub. No. 2015/0331846 A1) and Allen et al. (U.S. Pub. No. 2018/0157990 A1, referred as ‘Allen I’) and Allen et al. (U.S. Pub. No. 2013/0031089 A1, referred as ‘Allen Thomas’), further in view of Allen et al. (U.S. Patent No. 9,286,290 B2, referred as ‘Allen Corville’).
Regarding claim 3, Madhavan as modified by Guggilla, Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the structured data comprises a dynamic database table, the obtaining structured data including a title, a header and a table body comprises: obtaining a dynamic database table including a title, a header and a table body, the header being the first row of the dynamic database table, and the table body being rows other than the first row of the dynamic database table.
Allen Corville teaches wherein the structured data comprises a dynamic database table, the obtaining structured data including a title, a header and a table body comprises: obtaining a dynamic database table including a title, a header and a table body, the header being the first row of the dynamic database table, and the table body being rows other than the first row of the dynamic database table (a document 402 comprising a table structure 404 and corresponding summary 406 (or predetermined amount of text in close proximity to the table), is input to the table ingestion engine, col. 17, line 13-15; it should be noted that in some cases, the location of the value for the insight type may not be actually in the table data structure 404 but may be an additional cell generated in memory based on the content of table data structure 404, e.g., a total value for totaling all of the values of a particular column, in such a case, the location convention may treat these additional dynamically generated fields to be appended to the table data structure 404 and thus, the location values in the tuple may specify column and row locations not originally present in the table data, col. 18, line 26-36, Fig. 4).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the structured data comprises a dynamic database table, the obtaining structured data including a title, a header and a table body comprises: obtaining a dynamic database table including a title, a header and a table body, the header being the first row of the dynamic database table, and the table body being rows other than the first row of the dynamic database table into answer facts from structured content of Madhavan.
Motivation to do so would be to include wherein the structured data comprises a dynamic database table, the obtaining structured data including a title, a header and a table body comprises: obtaining a dynamic database table including a title, a header and a table body, the header being the first row of the dynamic database table, and the table body being rows other than the first row of the dynamic database table to address with issue NLP [Natural Language Processing] mechanism typically have difficulty in handling tables within textual content (Allen Corville, col. 1, line 27-28).
Madhavan as modified by Allen I, Guggilla, Allen Thomas and Allen Corville further teach: storing the structured data, the question and answer knowledge points and the attribute information into a repository comprises: storing link information of a database corresponding to the dynamic database table, the question and answer knowledge points and the attribute information into a repository (Allen Corville teaches invoking the operation to generate insightful statements from the table data structure which may then be stored as annotations, metadata or a separate but linked data structure to the source of content, col. 13, line 2-6 while Allen I teaches the scored QA pairs are then stored in a repository of QA pairs, paragraph [0067], line 1-2).
As per claim 15, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 3 and is similarly rejected.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Guggilla et al. (U.S. Pub. No. 2015/0331846 A1), Allen et al. (U.S. Pub. No. 2018/0157990 A1, referred as ‘Allen I’) and Allen et al. (U.S. Pub. No. 2013/0031089 A1, referred as ‘Allen Thomas’), further in view of Brewster et al. (U.S. Pub. No. 2017/0262491 A1).
Regarding claim 4, Madhavan as modified by Guggilla, Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein the determining two or more sorts of attribute information corresponding to the table body from the header comprises: when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information; and when header contents of only one column of data correspond to one attribute, directly taking the header contents of the one column data as one sort of attribute information. 
Brewster teaches wherein the determining two or more sorts of attribute information corresponding to the table body from the header comprises: when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information (if the pattern matching operation indicates that the pattern of the ‘full name’ column matches the pattern formed by the ‘first name’ and ‘last name’; when two columns are combined, the corresponding cells from the same row are added to form a new cell (e.g., ‘Bob’ from the first name column and ‘Smith' from the ‘last name’ column are added to from a new result ‘Bob Smith’), paragraph [0046], line 9-12 and 15-19); and when header contents of only one column of data correspond to one attribute, directly taking the header contents of the one column data as one sort of attribute information (the remaining column ‘employer’ is treated as a non-matching column and added to the set of non-matching column, paragraph [0048], line 10-12).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the determining two or more sorts of attribute information corresponding to the table body from the header comprises: when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information; and when header contents of only one column of data correspond to one attribute, directly taking the header contents of the one column data as one sort of attribute information into answer facts from structured content of Madhavan.
Motivation to do so would be to include wherein the determining two or more sorts of attribute information corresponding to the table body from the header comprises: when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information; and when header contents of only one column of data correspond to one attribute, directly taking the header contents of the one column data as one sort of attribute information to overcome issue with difficulty for the user to manually inspect columns and determine which columns should be appended (Brewster, paragraph [0003], line 12-13).
As per claim 16, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 4 and is similarly rejected.
Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Guggilla et al. (U.S. Pub. No. 2015/0331846 A1), Allen et al. (U.S. Pub. No. 2018/0157990 A1, referred as ‘Allen I’), Allen et al. (U.S. Pub. No. 2013/0031089 A1, referred as ‘Allen Thomas’) and Brewster et al. (U.S. Pub. No. 2017/0262491 A1), further in view of Yanase et al. (U.S. Pub. No. 2012/0072387 A1).
Regarding claim 5, Madhavan as modified by Guggilla, Allen I, Allen Thomas and Brewster teach all claimed limitations as set forth in rejection of claim 4, but do not explicitly disclose establishing an inclusion relationship between the attribute information and the header contents or corresponding contents in the table body; and storing the inclusion relationship into the repository. 
Yanase teaches establishing an inclusion relationship between the attribute information and the header contents or corresponding contents in the table body (a signal is transmitted from an attribute to each entity connected to the attribute, the entity is activated upon receiving the signal from the attribute, paragraph [0540], line 6-9; all attributes of one entity can be regarded as the set of attributes, the set of attributes corresponds to an entity/attribute list shown in Fig. 19, an arrow represents a relationship between nodes, that is, the arrow 62 represents a relationship between entities, an arrow 63 represents a connection between node 60 and the attribute 61, paragraph [0293], line 13-18; ‘connecting an entity and attribute to each other’ denotes that an entity identifier and an attribute identifier are registered in the entity identifier/attribute identifier correspondence table shown in Fig. 10 in association with each other, paragraph [0194], line 1-4); and storing the inclusion relationship into the repository (the data storing unit 1040 registers the entity identifier and the above-mentioned attribute identifier in association with each other, then entity identifier/attribute identifier correspondence table show in Fig. 10, paragraph [0188], line 5-8).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include establishing an inclusion relationship between the attribute information and the header contents or corresponding contents in the table body; and storing the inclusion relationship into the repository into answer facts from structured content of Madhavan.
Motivation to do so would be to include establishing an inclusion relationship between the attribute information and the header contents or corresponding contents in the table body; and storing the inclusion relationship into the repository to provide a knowledge base system capable of representing a meaning of an entity or an attribute independently of a language (Yanase, paragraph [0026]).
Regarding claim 6, Madhavan as modified by Guggilla, Allen I, Allen Thomas, Brewster and Yanase teach all claimed limitations as set forth in rejection of claim 5, further teach establishing word classes for words in the header and/or the table body, the words being used as word class names of corresponding word classes, and the word classes including the words and synonyms of the words (Yanase teaches a signal is transmitted from an attribute to each entity connected to the attribute, the entity is activated upon receiving the signal from the attribute, paragraph [0540], line 6-9; in the case where the same attribute is not included, it is convenient if a method of checking whether or not a similar attribute is included is available, paragraph [0254], line 1-3; all attributes of one entity can be regarded as the set of attributes, the set of attributes corresponds to an entity/attribute list shown in Fig. 19, an arrow represents a relationship between nodes, that is, the arrow 62 represents a relationship between entities, an arrow 63 represents a connection between node 60 and the attribute 61, paragraph [0293], line 13-18; ‘connecting an entity and attribute to each other’ denotes that an entity identifier and an attribute identifier are registered in the entity identifier/attribute identifier correspondence table shown in Fig. 10 in association with each other, paragraph [0194], line 1-4); wherein the establishing an inclusion relationship between the attribute information and corresponding contents in the table body comprises: establishing an inclusion relationship between the attribute information and corresponding word class names in the table body or header (Yanase teaches all attributes of one entity can be regarded as the set of attributes, the set of attributes corresponds to an entity/attribute list shown in Fig. 19, an arrow represents a relationship between nodes, that is, the arrow 62 represents a relationship between entities, an arrow 63 represents a connection between node 60 and the attribute 61, paragraph [0293], line 13-18; ‘connecting an entity and attribute to each other’ denotes that an entity identifier and an attribute identifier are registered in the entity identifier/attribute identifier correspondence table shown in Fig. 10 in association with each other, paragraph [0194], line 1-4); and the storing the inclusion relationship into the repository further comprises: storing the word classes into the repository (Yanase teaches the data storing unit 1040 registers the entity identifier and the above-mentioned attribute identifier in association with each other, then entity identifier/attribute identifier correspondence table show in Fig. 10, paragraph [0188], line 5-8; the knowledge network represents animal species classification, a beginning point of an arrow indicates a superclass, whereas a terminal point of the arrow indicates a subclass, each connection in this knowledge network indicates an inclusion relationship, where a higher-level entity includes a lower-level entity, paragraph [0496], line 4-9). 
As per claim 17-18, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 5-6 respectively and are similarly rejected.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Guggilla et al. (U.S. Pub. No. 2015/0331846 A1), Allen et al. (U.S. Pub. No. 2018/0157990 A1, referred as ‘Allen I’) and Allen et al. (U.S. Pub. No. 2013/0031089 A1, referred as ‘Allen Thomas’), further in view of Matekja et al. (U.S. Pub. No. 2013/0097497 A1).
Regarding claim 8, Madhavan as modified by Guggilla, Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the repository further comprises common knowledge points, the common knowledge points comprise question expressions and answer expressions (Allen I teaches generating Question Answer pairs by applying direct statement template with information contained in column 410 and row 412 labels, example of question expression as follow: ‘what is the mean age of subjects in the Control Group?’, example of answer expression as follow: ‘The mean Age of Subjects in the Control group is 11.5’, Fig. 4, paragraph [0053], paragraph [0060]-[0061], line 1-9, paragraph [0070]-[0083]; the scored QA pairs are then stored in a repository of QA pairs, paragraph [0067], line 1-2), but do not explicitly disclose answer expressions do not include the title. 
Matekja teaches answer expressions do not include the title (the post function enables a user to generate a new discussion element or contribute to an existing discussion element, a title field may be omitted from each post, paragraph [0044], line 1-3 and 8).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include selecting one or more question and answer knowledge points whose similarities are greater than a preset threshold and the highest as matched question and answer knowledge points into answer facts from structured content of Madhavan.
Motivation to do so would be to include answer expressions do not include the title to be focused on providing more useful content (Matekja, paragraph [0044], line 9).
As per claim 20, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 8 and is similarly rejected.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Guggilla et al. (U.S. Pub. No. 2015/0331846 A1), Allen et al. (U.S. Pub. No. 2018/0157990 A1, referred as ‘Allen I’) and Allen et al. (U.S. Pub. No. 2013/0031089 A1, referred as ‘Allen Thomas’), further in view of Devarakonda et al. (U.S. Pub. No. 2018/0137433 A1).
Regarding claim 10, Madhavan as modified by Guggilla, Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 9, further teach wherein the matching question and answer knowledge points in a repository according to the request information comprises: matching the request information from a user with question and answer knowledge points in the repository according to semantic similarity calculation (Madhavan teaches the structured content processor determine whether the received query includes term that match the variable data and the invariable data, for example, the query [Fly Fast baggage Fees] includes terms that match the template [_column0_baggage fees], col. 9, line 3-7) but do not explicitly disclose: selecting one or more question and answer knowledge points whose similarities are greater than a preset threshold and the highest as matched question and answer knowledge points.
Devarakonda teaches: selecting one or more question and answer knowledge points whose similarities are greater than a preset threshold and the highest as matched question and answer knowledge points (the question profiles provide a mechanism for selecting high confidence scoring QA pairs (where the score is greater than a specific threshold) from the unlabeled set of QA pairs to be included in the labeled set of QA pairs, paragraph [0026], line 11-15; generating a plurality of QA pairs for each unanswered questions and then selecting those that have the highest confidence of being a correct answer for the unanswered question, paragraph [0053], line 14-17).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include selecting one or more question and answer knowledge points whose similarities are greater than a preset threshold and the highest as matched question and answer knowledge points into answer facts from structured content of Madhavan.
Motivation to do so would be to include selecting one or more question and answer knowledge points whose similarities are greater than a preset threshold and the highest as matched question and answer knowledge points to implement a self-training engine of a question and answer system (Devarakonda, paragraph [0007], line 4-5).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Guggilla et al. (U.S. Pub. No. 2015/0331846 A1), Allen et al. (U.S. Pub. No. 2018/0157990 A1, referred as ‘Allen I’) and Allen et al. (U.S. Pub. No. 2013/0031089 A1, referred as ‘Allen Thomas’), further in view of Kim et al. (U.S. Pub. No. 2011/0153309 A1).
Regarding claim 11, Madhavan as modified by Guggilla, Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 10, but do not explicitly disclose wherein the semantic similarity calculation is performed by word segmentation on the request information and is calculated based on word classes established by a word segmentation result. 
Kim teaches: wherein the semantic similarity calculation is performed by word segmentation on the request information and is calculated based on word classes established by a word segmentation result (extract various elements for similarity calculation from the first-language sentence, in the case of the Korean language, the various elements include word, word segmentation, morpheme/speech part, sentence pattern, tense, affirmation/negation, modality information, and speech act representing the flow of conversation, the language processing unit extracts higher semantic information (lass information) together with respect to words such as a person name, place name, money amount, date, and numeral, paragraph [0017], line 4-11; the similarity calculation result by Equation (1) is expressed in the form of probability, a threshold value is set and it is determined whether the calculated similarity is higher than the threshold value, if the calculated similarity is higher than the threshold value, class information of the second-language sentence corresponding to the first-language sentence selected from the translated DB is translated and the translated result is transferred, paragraph [0019], line 1-8).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the semantic similarity calculation is performed by word segmentation on the request information and is calculated based on word classes established by a word segmentation result into answer facts from structured content of Madhavan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEN HOANG/Examiner, Art Unit 2168